DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung Young-Hun (WO 2012015285A2).
Considering claims 1, 8, 9, 10, Sung teaches a method/ storage facility/ non-transitory computer-readable medium for generating a mixed image data record based on energy-resolved recording via an energy-resolving X-ray detector, comprising: 
generating (210/410) a first image value of a first image element of a first image data record in a first energy range (energy bands) and generating a second image value of the first image element of a second image data record in a second energy range (Fig.2, 4-6, [32]-[33], claim 1); and 
mixing (430) the first image value generated and the second image value generated in dependence on an image parameter, to generate the mixed image data record with a mixed image value of the first image element (Fig.2, 4-6, [32]-[33], [41], [53], claim 1, combining the at least two radiation images of different energy bands..). 
Considering claim 2, Sung teaches determining the image parameter at least based on at least one subregion of at least one of the first image data record and the second image data record ([53]). 
Considering claim 3, 12, Sung teaches wherein the image parameter is based on an image property, a spatial-frequency-band property or a time-variable image property compared to a previous recording ([53]). 
Considering claim 4, 13, Sung teaches filtering at least one of the first image data record and the second image data record using a filter function ([45], [49]). 
Considering claim 5, 14, Sung teaches performing a filter-function optimization based on a type of examination ([45], [49]). 
Considering claim 6, Sung teaches wherein, in at least the first image element, the mixed image data record comprises a mixed image value of the first image element and, in at least other image elements, the mixed image data record comprises the first image value or the second image value ([53]-[64]). 
Considering claim 7, Sung teaches wherein the mixing is performed on a detector element by detector element basis in a spatial domain ([41], [53]). 
Considering claim 11, Sung teaches a medical device comprising: the image-generating unit of claim 8 (Fig.2, 4-6, [31]). 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641